DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments to claim 1, 12 and 35, filed 7/27/2021 has been entered. Claims 1, 3-5, 8-12, 14-16, 19-23, 33-38, 41-44 and 48-53 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant's election of Group I, drawn to a product of a bioartificial proximal tubule, and the species “submucosal”, “progenitor cells isolated from the kidney”, and “primary endothelial cells” in the reply filed on 2/22/2013 stands.
Claims 3, 14, and 36 are only considered to the extent that they read on the elected species of “submucosal”. Claim 23 is only considered to the extent that it reads on the elected species of “primary endothelial cells”. While claims 6 and 17 have been canceled, the elected species of “progenitor cells isolated from the kidney” will be reapplied if claims to different cell types are again introduced. 
Claim Interpretation
	Claims 1, 12 and 35, are interpreted as being drawn to a composition comprising decellularized mammalian tissue seeded multipotent or pluripotent cells. The limitation of “decellularizied” mammalian tissue and “kidney derived” are both product-by-process limitations. These limitations will be given weight to the extent that the process provides a structural limitation. 
Claim Rejections - 35 USC § 103
	 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-5, 8-12, 14-16, 19-21, 33-38, 41-44 and 48-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atala (U.S. PGPUB 2003/0180268), as evidenced by Sharpe (2012, Human Cell Culture Protocols, Methods in Molecular Biology, vol. 806, Chapter 12), and in view of Hodde et al (2002, Tissue Engineering, 8(2): 225-234). 
Regarding claims 1, 12 and 35, Atala is drawn to methods of making an artificial kidney, including tubules, wherein the differentiated cells on the three-dimensional biocompatible scaffold used to make the organ are cells originated from pluripotent cells, and wherein the organ displays physiological function of said organ (see abstract, paragraph [0003] and Figure 4). Sharpe is cited solely as evidence that human renal proximal tubes are inherently composed of a monolayer of proximal tubule epithelial cells. Regarding claims 1, 12 and 35, Atala teaches that the tissue can be a decellularized tissue that is seeded with stem cells (see paragraphs [0038]) and [0066]-[0070]).  Regarding claims 1, 12 and 35, Atala teaches that using various human stem cells can be used to make kidney structures, including those isolated from the kidney (see paragraphs [0041]-[0043]). Regarding claims 1, 12, 33-35 and 48-50, Atala does not teach a MEK inhibitor or other cells are present in the composition. 
Atala does not exemplify using human kidney derived stem cells (claim 1, 12 and 35) or small intestinal submucosa for the decellularized tissue scaffold (claims 1, 3-5, 12, 14-16, and 36-38).
Regarding claims 1, 3-5, 12, 14-16, and 36-38, Hodde teaches decellularized, disinfected, sterilized, small intestinal submucosa (SIS) is useful as a scaffold for tissue repair 
A person of ordinary skill in the art would have had a reasonable expectation of success in using Hodde’s SIS scaffold in Atala’s bioartificial renal device because Hodde teaches the SIS scaffold is useful as a scaffold for tissue repair. The skilled artisan would have been motivated to use Hodde’s SIS scaffold in Atala’s bioartificial renal device because Hodde teaches the SIS scaffold is useful as a scaffold for tissue repair and that it is safe for clinical use.
A person of ordinary skill in the art would have had a reasonable expectation of success in using human kidney derived stem cells because Atala establishes that said cells can form kidney structures. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Regarding claims 8-11, 19-21, 41-44 and 51-53 Atala is silent as to the properties of the stem cells. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' human kidney derived stem cells differs, and if so to what extent, from the human stem cells discussed in Atala.  The prior art human kidney derived stem cells are the same cell type taken from the same source as the claimed cells, and therefore the cells appear to have the same properties. The cited art taken as a whole demonstrates a reasonable probability that the human kidney derived stem cells of the prior art is either identical or sufficiently similar to the claimed human kidney derived stem cells that 
Merely because a characteristic of a known cell is not disclosed in a reference does not make the known cell patentable. The new cell possesses inherent characteristics which might not be displayed in the tests used in Atala.  Clear evidence that the human kidney derived stem cells of the cited prior art does not possess a critical characteristic that is possessed by the claimed human kidney derived stem cells would advance prosecution and might permit allowance of claims to applicants' product comprising human kidney derived stem cells.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atala (U.S. PGPUB 2003/0180268), as evidenced by Sharpe (2012, Human Cell Culture Protocols, Methods in Molecular Biology, vol. 806, Chapter 12), and in view of Hodde et al (2002, Tissue Engineering, 8(2): 225-234) as applied to claims 1, 3-5, 8-12, 14-16, 19-21, 33-38, 41-44 and 48-53 above, and further in view of Saito et al (U.S. PGPUB 2009/0209019).
The teachings of Atala in view of Hodde are discussed and relied upon above. 
Atala in view of Hodde do not teach the scaffold is also seeded with primary vascular endothelial cells (claims 22-23).
Saito teaches a bioartificial renal tubule that includes the artificial membrane that may include extracellular matrix components which has human renal tubular epithelial cells attached thereto (see paragraphs [0033] and [0042]). Regarding claims 22-23, Saito teaches that endothelial cells, including vascular endothelial cells, can also be attached to the membrane (see paragraphs [0052] and [0070]).
A person of ordinary skill in the art would have had a reasonable expectation of success 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 1, 3-5, 8-12, 14-16, 19-21, 33-38, 41-44 and 48-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross (2009, J Am Soc Nephrol 20: 2338 –2347), as evidenced by Sharpe (2012, Human Cell Culture Protocols, Methods in Molecular Biology, vol. 806, Chapter 12), and in view of in view of Colter et al (U.S. PGPUB 2008/0112939)
Regarding claims 1, 12, 35, and 51-53, Ross is drawn to methods of making an artificial kidney, including tubules, wherein the differentiated cells on the three-dimensional biocompatible scaffold used to make the kidney are cells originated from pluripotent cells, and wherein the organ displays physiological function of said kidney (see abstract and results). Sharpe is cited solely as evidence that human renal proximal tubes are inherently composed of a monolayer of proximal tubule epithelial cells. Regarding claims 1, 12 and 35, Ross teaches that the artificial kidney is made by decellularizing, rinsing, and sterilizing mammalian tissue that is then seeded with stem cells (see abstract and methods).  Regarding claims 1, 12 and 35, Ross teaches that using pluripotent stem cells to make the kidney (see methods). Regarding claims 1, 12, 33-35 and 48-50, Ross does not teach a MEK inhibitor or other cells are present in the composition. Regarding claims 1, 3-5, 12, 14-16, and 36-38, Ross teaches decellularized small intestinal submucosa (SIS) is useful as a scaffold for tissue reconstruction and are safe for clinical use (see page 2343). 

Regarding claim 1, 12 and 35, Colter teaches multipotent kidney derived stem cells that can be obtained from human kidneys, and that said cells can be combined with a scaffold to form an artificial kidney (see paragraphs [0009], [0019] and [0068]). Regarding claims 8-11, 19-21 and 41-44, Colter teaches the cells are positive for expression of at least one of Oct-4, Rex-1, Pax-2, Cadherin-11, FoxD1, WT1, Eya1, HNF3B, CXC-R4, Sox-17, EpoR, BMP2, BMP7, or GDF5 and negative for the expression of at least one of Sox2, FGF4, hTert, Wnt-4, SIX2 or GATA-4 (see paragraph [0007]). Regarding claims 8-11, 19-21 and 41-44, Colter teaches the cells are positive for at least one of cell-surface markers HLA I, CD24, CD29, CD44, CD49c, CD73, CD166, or SSEA-4, and negative for at least one of cell-surface markers HLA II, CD31, CD34, CD45, CD56, CD80, CD86, CD104, CD105, CD117, CD133, CD138, or CD141 (see paragraph [0008]). Regarding claims 8-11, 19-21 and 41-44, Colter teaches the cells secrete at least one of trophic factors FGF2, HGF, TGF.alpha., TIMP-1, TIMP-2, MMP-2 or VEGF and do not secrete at least one of trophic factors PDGF-bb or IL12p70 (see paragraph [0008]).
A person of ordinary skill in the art would have had a reasonable expectation of success in using Ross’ SIS scaffold in Ross’ artificial kidney device because Ross teaches the SIS scaffold is useful as a scaffold for tissue construction. The skilled artisan would have been motivated to use Ross’ SIS scaffold in Ross’ artificial kidney because Ross teaches the SIS scaffold is useful as a scaffold for construction and that it is safe for clinical use.
It would have been obvious to combine Ross and Colter to use Colter’s human kidney derived stem cells in Ross’ artificial kidney. A person of ordinary skill in the art would have had a reasonable expectation of success in using use Colter’s human kidney derived stem cells in Ross’ artificial kidney because Colter teaches that said cells can be used to make an artificial 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive. 
Applicant highlights that Atala does not exemplify using human kidney derived stem cells, their expression profile, or SIS for the decellularized tissue scaffold. However, each of these are addressed in the above rejection. Specifically, as discussed above, Atala teaches that both human kidney derived stem cells and decellularized tissue scaffolds can be used to make Atala’s product, while the secondary reference Hodde is relied upon for rendering it obvious to use SIS as the decellularized tissue scaffold. 
Applicant highlights that Atala’s product forms a functional kidney product which is multicellular. Applicant concludes that this is distinct from the new limitation wherein the scaffold is capable of supporting differentiation of the stem cells into a functional monolayer of renal proximal tubule epithelial cells. However, the newly cited Inherency reference Sharpe (previously cited in the 10/18/2018 Office Action) is again cited solely as evidence that human renal proximal tubes are inherently composed of a monolayer of proximal tubule epithelial cells. While the applicant is correct that Atala teaches that the stem cells can differentiate on the scaffold into an artificial kidney, including tubules, that displays physiological function of said organ, since physiological kidney tubules comprise a monolayer of proximal tubule epithelial cells, it appears Atala’s composition is are capable of forming this structure. Importantly, it is noted that the claims do not limit to the absence of other layers of cells also being in the 
Applicant alleges that Hodde alone does not teach the claimed product as Hodde does not teach the SIS seeded with stem cells to generate a monolayer of renal proximal tubule cells. However, as stated above, the primary reference Atala is relied upon for teaching seeding a decellularized tissue scaffold with stem cells to form a renal proximal tube. Applicant continues this line of argument by alleging that “Hodde discloses that depending on the matrix structure, it may or may not be capable of supporting differentiation of cells into a stable monolayer”. Applicant does not cite to any portion of Hodde to support this allegation, and a thorough review of the Hodde publication does not support this statement by the applicant. As stated above, Hodde teaches decellularized, disinfected, sterilized, small intestinal submucosa (SIS) is useful as a scaffold for tissue repair as it has the ability to adhere epithelial cells and is a suitable scaffold for their proliferation into a monolayer (see Hodde title, abstract, and page 226). Therefore not only does Hodde render it obvioius to use a decellularized tissue scaffold identical to the one in the claimed composition, Hodde specifically teaches that said scaffold support a monolayer of the differentiated cells, which is the claimed functional property. 
Applicant alleges that because some kidney derived stem cells can express CD133, WT-1 and CD90, citing to Sagrinati and Bussolati cited in the 2/14/2013 IDS, that Alata’s kidney derived stem cells are different from the claimed cells. As an initial matter, only claim 44 limits to 
Applicant alleges that Saito does not cure the alleged deficiencies in Atala in view of Hodde. However, as applicant’s arguments above were not persuasive, this argument is not persuasive.
Applicant highlights that Ross’ product forms a functional kidney product which is multicellular. Applicant concludes that this is distinct from the new limitation wherein the scaffold is capable of supporting differentiation of the stem cells into a functional monolayer of renal proximal tubule epithelial cells. However, the newly cited inherency reference Sharpe (previously cited in the 10/18/2018 Office Action) is again cited solely as evidence that human renal proximal tubes are inherently composed of a monolayer of proximal tubule epithelial cells. While the applicant is correct that Ross teaches that the stem cells can differentiate on the scaffold into an artificial kidney, since physiological kidney tubules comprise a monolayer of proximal tubule epithelial cells, it appears Ross’ composition is are capable of forming this structure. Importantly, it is noted that the claims do not limit to the absence of other layers of cells also being in the composition. Indeed, dependent claims 22 and 23 specifically limit to additional layers of cells being part of the composition. Furthermore, the primary reference Ross 
Applicant highlights that Ross teaches differentiated cells are not as useful as stem cells to generate Ross’ product, and that all types of progenitor cell might not be capable of differentiating into the cell types in a kidney. Applicant concludes that there is no motivation to use Colter’s kidney stem cells in place of Ross’ embryonic stem cells. However, as stated in the above rejection, Colter teaches that the kidney stem cells can form the cell types in a kidney, and therefore there is both motivation and a reasonable expectation of success to use Colter’s stem cells. 
Applicant highlights that Ross teaches it is import to use a compatible scaffold material. Applicant concludes that there is not sufficient motivation and reasonable expectation of success to use Ross’ SIS to make Ross’ composition. However, as stated above, Ross specifically teaches that SIS can be used, and therefore Ross provides both motivation and reasonable expectation of success to use Ross’ SIS to make Ross’ composition.
While applicant acknowledges that Colter teaches that the kidney stem cells can be used to form an artificial kidney, applicant alleges that since Colter does not teach the specifics of using the same scaffold as claimed, that there is not sufficient motivation and reasonable expectation of success to use Colter’s kidney stem cells to make Ross’ composition. However as Colter specifically teaches that the cells are useful for the same purpose as Ross teaches using the stem cells for, Colter does provide both motivation and reasonable expectation of success to use the kidney stem cells for the purpose Colter states they are useful for. 

Conclusion
No claims are allowed. No claims are free of the art. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653